DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/5/2020 has been considered by the Examiner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites a computer-readable storage medium storing executable instructions that, when executed, implement the spatial positioning method of display device as described above.
The terms “…implement the spatial positioning method of display device as described above…” set forth no clear antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al (JP 2008262204 A) in view of Chen (United States Patent Application Publication 2018/0284496).
With respect to claim 1, Yamaguchi et al (JP 2008262204 A) disclose: An array substrate [ taught by the display unit (1) ], comprising a base substrate [ the glass substrate (102a) in the sectional view of figure 3 ], a pixel layer arranged at a side of the base substrate [ taught by liquid crystal layer (106) in figure 3 ], and a light source structure having the same light exit direction as the pixel layer [ taught by light source (100) ], the light source structure is configured to emit collimation invisible light [ the abstract teaches that the light source emits non-visible light ], the pixel layer comprises a plurality of sub-pixels [ taught by figure 2 in light of the array of pixel in figure 1 ] and at least one sensing pixel arranged between the sub-pixels [ taught by light receiving sensor (111) ], and the at least one sensing pixel is configured to receive reflected light of the collimation invisible light emitted by the light source structure and reflected by an object to be positioned so as to determine a position of the object to be positioned [ page 5 of the translations states, “…The non-visible light emitting cell CWIR has a non-visible light emitting element CLIR that is a part that emits invisible light, and the light receiving cell CR includes a light receiving sensor 111 that is a part that receives visible light and invisible light…” ]
Claim 1 differs from Yamaguchi et al in that there is no specification of the light source (100) being collimated.
However, this limitation would have been obvious because a person of ordinary skill in the art of LCD displays would have used conventional construction such as shown by Chen wherein paragraph [0013] states, “…Further, a backlight module provides a backlight for the LCD panel, and the backlight is a collimated light illuminating the LCD panel…”.
With respect to claim 3, the combination of Yamaguchi et al and Chen, as applied to claim 1, teaches: wherein the light source structure and the pixel layer are respectively disposed at different sides of the base substrate [ figure 3 shows the light source (100) and pixel layer (106) on opposite sides of glass layer (102a) ], and the light source structure, the base substrate and the pixel layer are sequentially disposed along a light exit direction of the light source structure [ the light from source (100) passes sequentially through the layers ].
Claim 18 recites computer-readable storage medium storing executable instructions that, when executed, implement the spatial positioning method of display device as described above.
The limitations set forth by claim 18 would have been obvious because Yamaguchi et al discloses a position detection unit (32), thus mandating the use of well-known means to calculate a position such as a processor with executable instructions.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (JP 2008262204 A) in view of Chen (United States Patent Application Publication 2018/0284496), as applied to claim 1 above, and further in view of Pala (United States Patent Publication No. 2012/044093).
Claim 4 further recites: A display device, comprising the array substrate of claim 1 [ taught by the combination of Yamaguchi et al and Chen, as applied to claim 1 above ], and a processing element respectively coupled to the light source structure and the sensing pixel in the array substrate [ taught by the light detection signal receiver (32) and position detection unit (34) disclosed by Yamaguchi et al ], the processing element is configured to calculate a distance from the object to be positioned to the display device according to relevant data information of the collimation invisible light emitted by the light source structure and the reflected light of the collimation invisible light reflected by the object to be positioned, which is received by the sensing pixel.
The combination of Yamaguchi et al and Chen, as applied to claim 1 above, does not disclose the processing element is configured to calculate a distance from the object to be positioned to the display device according to relevant data information of the collimation invisible light emitted by the light source structure and the reflected light of the collimation invisible light reflected by the object to be positioned, which is received by the sensing pixel.
However, figure 7 of Pala teaches that it was known before the time of filing of the present application to have used detectors embedded in an array of image pixels to determine range.
Therefore, it would have been obvious to have modified the detection signal receiver (32) of the combination of Yamaguchi et al and Chen to calculate distance, as shown by Pala, because distance determination would have improved the accuracy of position determination.
Claims 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (JP 2008262204 A) in view of Chen (United States Patent Application Publication 2018/0284496) and Pala (United States Patent Publication No. 2012/044093).
With respect to claim 11, Yamaguchi et al disclose: A spatial positioning method of a display device [ the abstract teaches determining an object position with respect to a display ], wherein an array substrate of the display device comprises a base substrate [ taught by glass substrate (102a) ], at least one sensing pixel arranged at a side of the base substrate and in a pixel layer [ taught by the pixel of figure 2 as incorporated into the display (1) in figure 1 ], and a light source structure having the same light exit direction as the pixel layer [ taught by light source (100) ], the method comprises steps of: acquiring relevant data information of collimation invisible light emitted by the light source structure and reflected light, which is received by the at least one sensing pixel, of the collimation invisible light reflected by an object to be positioned [ taught by light receiving element (111) ]; and calculating a distance from the object to be positioned to the display device according to the acquired data information.
Claim 11 firstly differs from Yamaguchi et al in that there is no specification of the light source (100) being collimated.
However, this limitation would have been obvious because a person of ordinary skill in the art of LCD displays would have used conventional construction such as shown by Chen wherein paragraph [0013] states, “…Further, a backlight module provides a backlight for the LCD panel, and the backlight is a collimated light illuminating the LCD panel…”.
Claim 11 secondly differs from Yamaguchi et al by calculating a distance from the object to be positioned to the display device according to the acquired data information.
However, figure 7 of Pala teaches that it was known before the time of filing of the present application to have used detectors embedded in an array of image pixels to determine range.
Therefore, it would have been obvious to have modified the detection signal receiver (32) of Yamaguchi et al to calculate distance, as shown by Pala, because distance determination would have improved the accuracy of position determination.
Claims 17 recites a computer device comprising a memory and a processor, the memory is configured to store executable instructions; the processor is configured, when executing the executable instructions stored in the memory, to implement a spatial positioning method of a display device according to claim 11.
Claim 18 recites computer-readable storage medium storing executable instructions that, when executed, implement the spatial positioning method of display device as described above.
The limitations set forth by either claims 17 or 18 would have been obvious because Yamaguchi et al discloses a position detection unit (32), thus mandating the use of well-known means to calculate a position such as a processor with executable instructions.
Allowable Subject Matter
Claims 2, 5-10, 12-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645